Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Objections
	Claims 1, 8, and 15 are objected to because of the following informality: the first limitation recites “a first set of tokens,” but the second limitation recites “the set of tokens,” creating an antecedent basis problem.
	Claims 2, 9, and 16 are objected to because of the following informality: each claim recites “the second set of tokens” which lacks antecedent basis.
	Claims 6, 13, and 20 are objected to because of the following informality: each claim recites “the token” which lacks antecedent basis.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-8, 10, 14-15, 18, and 21 of U.S. Patent No. 11,176,198. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different language.  See chart below:
Instant Application claim
‘198 claims
1
1
2
1
3
1
4
3
5
1
6
1
7
7
8
8
9
8
10
8
11
10
12
8
13
8
14
14
15
15
16
15
17
15
18
18
19
15
20
15
21
21



Relevant Prior Art
		During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	The following references were taken from parent application 16/582,882, now US Patent 11,176,198:
	Yoneda et al (US 20200250678)
Eifert et al (US 20200226164)
Robinson et al (US 20160210426)
Bryars et al (US 20140280166)
Martens et al (US 20140229164)

Also, Yokote et al (US 20200387668) teaches retrieving words and evaluating them for similarity to other words using an ontology, does not teach determining an associated detector score based on the determination if each of the received first set of tokens is of the associated type of token, the detector score associated with the associated type or determining whether the document should be indexed based on the application of a verdict rule, wherein the verdict rule includes an expression for evaluating the filter score associated with the detector (paragraphs 0011, 0065-0067, 0072-0079 figures 6, 8-9).




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        12/3/22